EXHIBIT 10.7

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 17, 2006, by and between ImmunoCellular Therapeutics, Ltd., a
Delaware corporation, formerly known as Optical Molecular Imaging, Inc., (the
“Company”), and Dr. John Yu (“Securityholder”).

RECITALS

WHEREAS, the Company previously has agreed to register the shares of the
Company’s common stock and common stock issuable upon exercise of the warrants
held by certain of the Company’s securityholders (the “Other Shareholders”); and

WHEREAS, the Company has agreed, pursuant to the terms of the Securities
Agreement, dated November 17, 2006 between the Company and Yu (the “Securities
Agreement”) to register the shares of the Company’s common stock (the “Yu
Shares”) issuable to the Securityholder upon exercise of the option to be issued
to him under the terms of the Securities Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

1. Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

Commission: shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended.

Holder and Holders means (i) the Securityholder and the Other Shareholders and
(ii) any person holding Registrable Securities to whom the registration rights
under this Agreement have been validly transferred.

Person: shall mean an individual, partnership, limited liability company, joint
stock company, corporation, trust or unincorporated organization, and a
government or agency or political subdivision thereof.

Register, Registered and Registration: shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement.

 

1



--------------------------------------------------------------------------------

Registrable Securities: shall mean (i) the Yu Shares, (ii) those shares of the
Company’s common stock issued or issuable to the Other Shareholders and to be
registered as described above, and (iii) any securities of the Company issued as
a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares of the Company’s common stock referred to in (i) or
(ii) above; provided, that Registrable Securities shall not include (a) such
securities as are eligible for sale pursuant to Rule 144(k) (or any successor
provision thereto) under the Securities Act (“Rule 144(k)”), or (b) such
securities as have been registered under the Securities Act and subsequently
sold by the Holder.

Registration Expenses: shall mean all expenses incurred by the Company in
compliance with Sections 2.1 and 2.3 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company).

Securities Act: shall mean the Securities Act of 1933, as amended.

Selling Expenses: shall mean all underwriting discounts and selling commissions
applicable to the Registrable Securities registered by the Holders.

2. Registration Rights.

2.1 Registration. On or prior to 60 days from the Closing (as defined in the
Securities Agreement), the Company shall file a registration statement (the
“Registration Statement”), covering all of the Registrable Securities and
thereafter shall use its commercially reasonable best efforts to as soon as
practicable effect such registration (including, without limitation, appropriate
qualification under applicable state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations).

If requested, the Company shall, together with all Holders proposing to sell
their Registrable Securities in such registration in an underwritten
distribution (the “Initiating Holders”), enter into an underwriting agreement in
customary form with an investment banking firm or firms selected for such
underwriting by a majority in interest of the Initiating Holders, but subject to
the Company’s reasonable approval. The Company may, at its option, include
shares held by other securityholders of the Company in any such registration
statement filed under this Section 2.1. Notwithstanding the foregoing, if in the
good faith judgment of the managing underwriter of such public offering, the
inclusion of all of the Registrable Securities requested to be registered would
materially and adversely affect the successful marketing of the offering, then
the amount of the securities to be included in the offering shall be reduced and
the Registrable Securities and the other shares to be offered shall participate
in such offering as follows: (i) first, the Registrable Securities requested to
be included in such registration by the Initiating Holders, and if two or more
Initiating Holders are

 

2



--------------------------------------------------------------------------------

included in the registration, pro rata

among the Initiating Holders on the basis of the number of Registrable
Securities owned by each such Initiating Holder, and (ii) second, the shares
requested to be included in such registration by any stockholder other than the
Initiating Holders, in any manner determined by the Company (including in any
manner specified in any agreement between the Company and such other
stockholders). If any Holder of Registrable Securities disapproves of the terms
of the underwriting, such person may elect to withdraw therefrom by written
notice to the Company.

2.2 Expenses of Registration. All Registration Expenses incurred in connection
with the registration pursuant to Section 2.1 shall be borne by the Company,
including, but not limited to, printing, legal and accounting expenses, SEC
filing fees and “blue sky” fees and expenses; provided, however, that the
Company shall have no obligation to pay or otherwise bear (i) any portion of the
fees or disbursements of counsel for the Holders in connection with the
registration of their Registrable Securities, (ii) any portion of the
underwriter’s commissions or discounts, expense allowance or fees or stock
transfer taxes attributable to the Registrable Securities being offered and sold
by the Holders of Registrable Securities, or (iii) any of such expenses if the
payment of such expenses by the Company is prohibited by the laws of a state in
which such offering is qualified and only to the extent so prohibited. Unless
otherwise stated, all Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of such securities pro rata
on the basis of the number of shares so registered or proposed to be so
registered.

2.3 Registration Procedures. In the case of the registration effected by the
Company pursuant to this Agreement, the Company will keep each Holder advised in
writing as to the initiation of such registration and as to the completion
thereof. The Company will:

(a) Prepare and file with the Commission the Registration Statement and such
amendments and supplements as may be necessary and use its commercially
reasonable best efforts to cause the Registration Statement to become and remain
effective until (i) the first anniversary following the date the Registration
Statement is declared effective, or (ii) all of the Registrable Securities
included in the Registration Statement have been sold, whichever comes first,
except that the Company shall be permitted to suspend the use of the
Registration Statement during certain periods as set forth below in this
Section 2.3; and

(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the Registration Statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities.

Notwithstanding the foregoing, the Company shall notify each Holder whose
securities are included in the registration of the happening of any event which
makes any statement made in the Registration Statement or related prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or which requires the making of any changes in
the Registration Statement or prospectus so that, in the case of the
Registration Statement, it will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
prospectus, it will not contain an untrue statement of a material fact or omit
to state a material

 

3



--------------------------------------------------------------------------------

fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In such event, the
Company may suspend use of the prospectus on written notice to each
participating Holder, in which case each participating Holder shall not dispose
of Registrable Securities covered by the Registration Statement or prospectus
until copies of a supplemented or amended prospectus are distributed to the
participating Holders or until the participating Holders are advised in writing
by the Company that the use of the applicable prospectus may be resumed (the
period of such suspension shall be a “Blackout Period”). The Company shall
ensure that the use of the prospectus may be resumed as soon as practicable. The
Company shall, upon the occurrence of any event contemplated by this paragraph,
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related prospectus or any document incorporated therein
by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such prospectus will not contain an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. In the event
that the Company declares one or more Blackout Periods, the one-year anniversary
period set forth in Section 2.3(a) shall be extended by the number of days that
constitute any such Blackout Periods.

2.4 Indemnification.

(a) The Company will indemnify each Holder, each of its officers and directors
and partners, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration has been
effected pursuant to this Agreement, against all expenses, claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in the Registration Statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or any violation by the Company of the Securities Act, the
Exchange Act, any state securities laws or any rule or regulation promulgated
under such laws applicable to the Company in connection with any such
registration, and the Company will reimburse each such Holder, each of its
officers and directors, and each person controlling such Holder, for any legal
and any other expenses reasonably incurred, as such expenses are incurred, in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission or alleged untrue
statement or omission, made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder for use
therein.

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration is being effected, indemnify the
Company, each of its officers and directors, each person who controls the
Company within the meaning of Section 15 of the Securities Act, each other
holder of the Company’s securities covered by the Registration Statement, and
each such holder’s officers and directors and each person controlling such
holder within

 

4



--------------------------------------------------------------------------------

the meaning of Section 15 of the Securities Act, against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in the Registration Statement, prospectus, offering circular or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Holder of the Securities Act, the Exchange
Act, any state securities laws or any rule or regulation promulgated under such
laws applicable to the Holder, and will reimburse the Company, such other
holders, such officers, directors, or control persons for any legal or any other
expenses reasonably incurred, as such expenses are incurred, in connection with
investigating or defending any such claim, loss, damage, liability or action,
but in the case of the Company or the other holders or their officers,
directors, or control persons, only to the extent that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in the
Registration Statement, prospectus, offering circular or other document in
reliance upon and in conformity with information furnished to the Company in
writing by such Holder. Notwithstanding the foregoing, the liability of each
Holder under this Section 2.4(b) shall be limited to an amount equal to the net
proceeds from the offering received by such Holder. A Holder will not be
required to enter into any agreement or undertaking in connection with any
registration under this Section 2 providing for any indemnification or
contribution on the part of such Holder greater than the Holder’s obligations
under this Section 2.4(b).

(c) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or there are separate
and different defenses. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party (whose
consent shall not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

(d) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

5



--------------------------------------------------------------------------------

3. Termination of Registration Rights. The registration rights granted pursuant
to Section 2.1 of this Agreement shall terminate upon the first anniversary of
the effective date of the Registration Statement.

4. Transfer of Rights. The rights granted under Section 2 of this Agreement may
be assigned to any transferee or assignee in connection with any transfer or
assignment by the Holder of such Holder’s Registrable Securities, provided that:
(i) such transfer is otherwise effected in accordance with applicable securities
laws and the terms of this Agreement; (ii) written notice is promptly given to
the Company; and (iii) such transferee or assignee agrees in writing to be bound
by the provisions of this Agreement and by any other agreement reasonably
necessary to ensure compliance with the Federal and state securities laws.

5. Lock-Up. In the event the Company seeks to sell shares of its securities in
an underwritten public offering, the Company may, at the request of the
underwriter for such offering, impose on each Holder a so-called “lock-up”
period in connection with the public offering of not more than 90 days from the
effective date of the registration statement for the public offering covering
all of the Holder’s shares of the Company’s common stock.

6. Miscellaneous.

6.1 Consent to Jurisdiction. The Company and the Holders (i) hereby irrevocably
submit to the exclusive jurisdiction of the United States District Court and the
courts of the State of California located in Los Angeles, California, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (ii) hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Holder consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 6.1 shall affect or limit any right to serve
process in any other manner permitted by law.

6.2 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and a majority in
interest of the Holders.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., Eastern Standard Time, on a
business day, (ii) the first business day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice later than 5:00 p.m., Eastern Standard
Time, on any date and earlier than 11:59 p.m., Eastern Standard Time, on such
date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) actual receipt by the
party to whom such notice is required to be given.

 

6



--------------------------------------------------------------------------------

(x)   

if to the Company:

 

ImmunoCellular Therapeutics, Ltd.

11th Floor

1999 Avenue of the Stars

Los Angeles, California 90067

Fax: (310) 201-4746

(y)   

if to Yu:

 

Dr. John Yu

Suite 800 E

8631 West Third Street

Los Angeles, California 90048

Fax: (310) 423-1038

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.

6.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

6.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of law thereof. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

6.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

6.8 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

“THE COMPANY”: IMMUNOCELLULAR THERAPEUTICS, LTD., A DELAWARE CORPORATION By:  
/s/ David Wohlberg   David Wohlberg   President “YU”: /s/ Dr. John Yu Dr. John
Yu

 

8